Citation Nr: 1701829	
Decision Date: 01/25/17    Archive Date: 02/09/17

DOCKET NO.  15-01 023	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Entitlement to service connection for bilateral pes planus. 


REPRESENTATION

Veteran represented by:	Kentucky Department of Veterans Affairs


ATTORNEY FOR THE BOARD

C. Smith, Associate Counsel







INTRODUCTION

The Veteran served honorably in the United States Army from June 1972 to November 1976 and from June 1978 to May 2005.  

The current matter comes to the Board of Veterans' Appeals (Board) on appeal from a June 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.  This appeal was processed using the Veterans Benefits Management System (VBMS).  The Virtual VA electronic claims file contains documents that are either duplicative of the evidence in the VBMS electronic claims file or not relevant to the issue on appeal.  

FINDING OF FACT

In September 2015, prior to the promulgation of a decision in the appeal, the Board received a letter from the Veteran's representative stating that the Veteran desired to withdraw his substantive appeal of his claim of entitlement to service connection for bilateral pes planus.  

CONCLUSION OF LAW

The criteria for withdrawal of a substantive appeal as to the issue of entitlement to service connection for bilateral pes planus have been met.  38 U.S.C.A. §§ 7105(a), 7108 (West 2014); 38 C.F.R. §§ 20.200, 20.202, 20.204(b)(c) (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

An appeal consists of a timely filed notice of disagreement (NOD) in writing, and, after a statement of the case (SOC) has been furnished, a timely filed substantive appeal.  38 U.S.C.A. § 7105(a) (West 2014); 38 C.F.R. § 20.200 (2016).  The record shows that the Veteran filed a timely NOD to the June 2013 rating decision that denied service connection for bilateral pes planus.  An SOC was issued in November 2014, and the Veteran perfected his appeal in December 2014.  
A substantive appeal, however, may be withdrawn in writing by an appellant or an appellant's authorized representative at any time before the Board promulgates a decision.  38 C.F.R. § 20.204(b) (2016).  Except for appeals withdrawn on the record at a hearing, appeal withdrawals must be in writing.  Review of the record shows that, in a written statement received in September 2015, the Veteran's representative informed the Board that the Veteran wished to withdraw his appeal before the Board.  Having met the requirements of 38 C.F.R. § 20.204 (2016), the Veteran has withdrawn his substantive appeal with respect to the issue of entitlement to service connection for bilateral pes planus.  Accordingly, the Board does not have jurisdiction to decide the appeal for this benefit.


ORDER

The appeal of the issue of entitlement to service connection for bilateral pes planus is dismissed.



____________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


